COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ralph Jackson Pyle v. The State of Texas

Appellate case numbers:      01-18-00275-CR
                             01-18-00276-CR

Trial court case numbers: 1502642D

Trial court:                 371st District Court of Tarrant County

       Appellant, Ralph Jackson Pyle, has filed an “Unopposed Motion for Order
Granting Parties’ Access to Sealed Materials in the Record on Appeal,” seeking “access
for both parties to the sealed [Presentence Investigation Report].”1 In the underlying
proceedings, the trial court admitted the Presentence Investigation Report (“PSI”) into
evidence at appellant’s punishment hearing and ordered that the PSI “be sealed at the
conclusion of [the] hearing.” The PSI was filed as a sealed record in this Court.
       In each appeal, appellant has filed a brief in which he presents a single issue that
challenges the trial court’s assessment of costs. Appellant does not raise any issue
regarding the PSI or the trial court’s assessment of punishment. Accordingly, we dismiss
the motion as moot without prejudice to refiling.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually         Acting for the Court

Date: June 19, 2018



1
       The Supreme Court of Texas, pursuant to its docket equalization authority, transferred the
       appeal to this Court. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2013) (authorizing
       transfer); Misc. Docket No. 18–9049 (Tex. Mar. 27, 2018).